DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note

Claim 8 recites (in part):
wherein the positioning assistance data includes an indoor/outdoor Positioning Reference Signal, ioPRS, configuration data, the ioPRS is for indoor/outdoor positioning.

While somewhat ambiguous as written, Claim 8 is interpreted as:
wherein when the positioning assistance data includes indoor/outdoor Positioning Reference Signal (ioPRS) configuration data, the ioPRS is for indoor/outdoor positioning.

Appropriate correction is recommended.

Specification

The disclosure is objected to because of the following informalities:  
¶ 0071 of the present published Specification recites:
As shown in FIG. 1, the ioPRS signal includes two sets of PRS signals: 
one is a PRS with high EPRE (which can be called high-power positioning 
reference signal (PRS-H for short)), and the other is a PRS with very low EPRE 
(which can be called low-power positioning reference signal (PRS-L for short)), wherein
the EPRE of the PRS-H is higher than the EPRE of the PRS-L, and may be higher than the data part.  The value of the EPRE may be configured by the network according to actual needs.  
Similarly, 
the EPRE of the PRS-H is lower than the EPRE of the PRS-L, and may be higher than the data part.  The value of the EPRE may be configured by the network according to actual needs.

As underlined (above) the EPRE relationship between PRS-H and PRS-L is conflicting and unclear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites (in part):
wherein a time-domain configuration of the second PRS is OFDM symbols except OFDM symbols for transmitting the first PRS

The relationship (any relationship) between OFDM symbols of the first PRS and the OFDM symbols of the second PRS is unclear, e.g., it is unclear whether both first PRS and second PRS use – or don’t use - OFDM symbols at all, or use – or don’t use -  different OFDM symbols. 

Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 recites (in part) “computer storage medium.” As such the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because “Computer readable media (CRM), under the broadest reasonable interpretation (BRI), will cover an ineligible signal per se unless defined otherwise in the application as filed. – When the specification is silent, the BRI of a CRM and a computer readable storage media (CRSM) in view of the state of the art covers a signal per se. Thus, in this case, a claim to a CRM or CRSM is ineligible unless amended to avoid the signal embodiment. – Some applications, as filed, provide a special definition that explicitly draws a distinction between computer readable storage media, defining it as hardware discs, and computer readable transmission media, defining it as signals per se. Thus, in this case, a claim limited to storage media could rely on the special definition and would be eligible.”
“Non-transitory” is not a requirement, but simply one option. – Applicant can choose other ways to amend the claim in accordance with the original disclosure. – Not acceptable to just add “physical” or “tangible” - Nuijten’s ineligible signals were physical and tangible. 
Additionally, the following paragraphs of the present application are found to be related to computer storage medium:
[0023] A positioning apparatus according to an embodiment of the application includes: a memory configured to store program instructions; 

[0027] Another embodiment of the application provides a computing device, which includes a memory and a processor, wherein the memory is configured to store the program instructions,

[0028] Another embodiment of the present application provides a computer storage medium20 storing the computer executable instructions which are configured to cause the computer to perform any one of the above methods. 

Claim Rejections under 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 16, 17, 21, and 23 rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication 2020/0236644 to GUNNARSSON et al. (hereinafter “GUNNARSSON”).

Regarding Claim 1 (Original), GUNNARSSON discloses a positioning method (method actions performed by the wireless device 10 for managing (or enabling) positioning of the wireless device 10 in the wireless communications network. [¶ 0046]), comprises: 
obtaining a positioning capability supported by a User Equipment, UE, and determining, according to the positioning capability, that the UE is capable of obtaining positioning measurements by detecting an indoor/outdoor Positioning Reference Signal, ioPRS, for indoor/outdoor positioning (Action 400.  The wireless device 10 may send, to the network node or another network node, information about the support for using multiple PRS configurations associated to a same service area or radio network node. … The information may be sent using LPP and/or RRC signalling. [¶ 0047]. The Examiner notes that: 1) the “/” in  indoor/outdoor is interpreted grammatically as an “or,” “indoor or outdoor” (and not as a limitation or exclusion of any physical space (i.e., all physical space is interpreted as being one of either indoor or outdoor); and 2) regardless, lacking further definition/requirement “indoor/outdoor,” is interpreted as simply an descriptive adjective of the Positioning Reference Signal.); 
obtaining positioning assistance data comprising ioPRS configuration data, and transmitting the positioning assistance data to the UE (Action 410.  The network node such as the location node 15 may optionally obtain, from the radio network node 12 information about multiple PRS configurations associated to a served cell. [¶ 0052] … Action 420.  The network node transmits to the wireless device 10, assistance data comprising two of more PRS configurations associated with the radio network node 12 or with the service area of the radio network node 12.  Thus, the radio network node 12 may send a configuration or assistance data comprising two of more PRS configurations associated to a cell or with the radio network node 12, i.e. the PRS configuration of a cell or a radio network node.  The assistance data may be comprised in an RRC message or LPP message. [¶ 0054]);
obtaining the positioning measurements provided by the UE (Action 402.  The wireless device 10 may then use one or more out of the two or more PRS configuration for measurements on PRSs.  Thus, the wireless device 10 may use the obtained configuration for measurements, e.g. PRS measurements. [¶ 0042]), and positioning the UE based on the positioning measurements, wherein the positioning measurements are obtained by the UE based on the ioPRS 

Regarding Claim 16 (Original), GUNNARSSON discloses a positioning method (method actions performed by the wireless device 10 for managing (or enabling) positioning of the wireless device 10 in the wireless communications network. [¶ 0046]), comprises: 
reporting a positioning capability supported by a User Equipment, UE, to a network side, wherein the positioning capability is used by the network side to determine that the UE is capable of obtaining positioning measurements by detecting an indoor/outdoor Positioning Reference Signal, ioPRS, for indoor/outdoor positioning (The wireless device may then use the obtained configuration for measurements, e.g. PRS measurements. [¶ 0019] … the wireless device 10 obtains, from a network node such as the location node 15 or the radio network node 12, assistance data, also referred to as a configuration, comprising two or more PRS configurations associated with the radio network /” in  indoor/outdoor is interpreted grammatically as an “or,” “indoor or outdoor” (and not as a limitation or exclusion of any physical space (i.e., all physical space is interpreted as being one of either indoor or outdoor); and 2) regardless, lacking further definition/requirement “indoor/outdoor,” is interpreted as simply an descriptive adjective of the Positioning Reference Signal.); 
obtaining positioning assistance data comprising ioPRS configuration data (the wireless device 10 obtains, from a network node such as the location node 15 or ;
measuring downlink signals comprising the ioPRS based on the ioPRS configuration data to obtain positioning measurements (Action 402.  The wireless device 10 may then use one or more out of the two or more PRS configuration for measurements on PRSs.  Thus, the wireless device 10 may use the obtained configuration for measurements, e.g. PRS measurements. [¶ 0042]), and 
reporting the positioning measurements to the network side (The wireless device 10 then indicates back to the network node a scope of usage of the two or more PRS configurations with an indication, e.g. indicating which of and/or how are the PRS configurations used. [¶ 0044])

Regarding Claim 17 (Currently Amended), GUNNARSSON discloses a positioning apparatus (a network node, such as a location node, for handling positioning of a wireless device in a wireless communications network. [¶ 0023]), comprising: a memory configured to store program instructions; a processor configured to invoke the program instructions stored in the memory and perform the method of claim 1
GUNNARSSON discloses claim 1 (see above) and additionally discloses “a computer program comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out any of the methods above, as performed by the wireless device or network node.  It is additionally provided herein a computer-readable storage medium, having stored thereon a computer program 

Regarding Claim 21 (Currently Amended), GUNNARSSON discloses a computer storage medium storing computer executable instructions which are configured to cause the computer to perform the method of claim 1 
GUNNARSSON discloses claim 1 (see above) and additionally discloses “a computer program comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out any of the methods above, as performed by the wireless device or network node.  It is additionally provided herein a computer-readable storage medium, having stored thereon a computer program comprising instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to any of the methods above, as performed by the wireless device or network node.” [¶ 0021])

Regarding Claim 23 (New), GUNNARSSON discloses a positioning apparatus, comprising: a memory configured to store program instructions; a processor configured to invoke the program instructions stored in the memory and perform the method of claim 16.
GUNNARSSON discloses claim 16 (see above) and additionally discloses “a computer program comprising instructions, which, when executed on at least one processor, cause the at least one processor to carry out any of the methods above, as 

Claims 8, 9, and 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2014/0349677 to XIAO et al. (hereinafter “XIAO”).

Regarding Claim 8 (Original), XIAO discloses a positioning method, comprising: 
receiving an Observed Time Difference of Arrival, OTDOA, information request transmitted by a location server,  transmitting an OTDOA information response carrying positioning assistance data to the location server, wherein the positioning assistance data includes an indoor/outdoor Positioning Reference Signal, ioPRS, configuration data, the ioPRS is for indoor/outdoor positioning (OTDOA positioning serves as a network assisted terminal positioning technology.  After a network side e-SMLC … designates a sending and receiving configuration of a positioning reference signal (PRS) for a base station and a mobile station, the base station sends a PRS in the downlink, and the mobile station receives PRSs from a plurality of positioning base stations, identifies a first arrival path location of each PRS, may obtain a PRS time difference of arrival between different base stations, and reports the PRS time difference of arrival to the e-SMLC.  The e-SMLC receives a signal time difference between /” in  indoor/outdoor is interpreted grammatically as an “or,” “indoor or outdoor” (and not as a limitation or exclusion of any physical space (i.e., all physical space is interpreted as being one of either indoor or outdoor); and 2) regardless, lacking further definition/requirement “indoor/outdoor,” is interpreted as simply an descriptive adjective of the Positioning Reference Signal.)

Regarding Claim 9 (Original), XIAO discloses the method according to claim 8.
XIAO further discloses further comprising: 
transmitting downlink signals comprising the ioPRS according to the ioPRS configuration data (OTDOA positioning serves as a network assisted terminal positioning technology.  After a network side e-SMLC … designates a sending and receiving configuration of a positioning reference signal (PRS) for a base station and a mobile station, the base station sends a PRS in the downlink. [¶ 0006])

Regarding Claim 22 (New), XIAO discloses a positioning apparatus, comprising: a memory configured to store program instructions; a processor configured to invoke the program instructions stored in the memory and perform the method of claim 8.
XIAO discloses claim 8 (see above) and further discloses “examples described in the embodiments disclosed in this specification, units and algorithm steps can be implemented by electronic hardware or a combination of computer software and electronic hardware. [¶ 0499] … the functions may be stored in a computer readable storage medium. … The computer software product is stored in a storage medium, and includes several instructions to instruct a computer device (which may be a personal computer, a server, or a network device) to perform all or a part of steps of the methods described in the embodiments of the present invention.” [¶ 0504])

Claim Rejections under 35 U.S.C. § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6, and 7 rejected under 35 U.S.C. 103 as being unpatentable over GUNNARSSON in view of 3GPP TSG-RAN WG1 Meeting #80bis R1-151422 (hereinafter “R1-151422”).

Regarding Claim 2 (Original), GUNNARSSON discloses the method according to claim 1
While GUNNARSSON discloses “A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [0063] PRS muting sequence length … PRS muting sequence. [¶¶ 0057 – 0064]), GUNNARSSON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor R1-151422 teaches: 
wherein the ioPRS comprises: a first Positioning Reference Signal, PRS, and a second PRS, wherein Energy Per Resource Element, EPRE of the first PRS is greater than EPRE of the second PRS (The muting pattern and PRS power assignment to cells is usually static and optimized for good average performance over the network. E.g., using the randomization of PRS muting pattern as discussed in section 3.1 above, it would simplify network planning by still giving a first PRS and a second PRS are interpreted as interpreted as the existence of two detectable PRSs differing in EPRE)
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GUNNARSSON with that of R1-151422 for advantage of performance improvements and benefits … for indoor positioning enhancement. (R1-151422 SECION 3.2 Dynamic PRS Muting Pattern and PRS Power Level Adaptation: 4th ¶)

Regarding Claim 4 (Original), combination of GUNNARSSON and R1-151422 teaches the method according to claim 2.
GUNNARSSON 
wherein the first PRS and the second PRS are alternately transmitted in time (Action 560.  According to embodiments herein, the wireless device 10 provides, to the network node, the indication indicating the scope of usage of the used two or more PRS configurations.  For example, when the wireless device 10 has scanned for PRSs according to the two or more PRS configurations, it may have detected some PRSs, but not all PRSs of the PRS configurations associated with the service area.  Therefore, the wireless device 10 indicates the scope of usage of the used two or more PRS configurations to the network node. [¶ 0073] Embodiments herein let the wireless device 10 provide the indication of the scope of usage of the used PRS configurations in case two or more PRS configurations are defined. [¶ 0082]. The Examiner notes that as no details of how, when, or pattern/sequence of PRSs alternately transmitted in time is claimed, the mere use of two or more PRS configurations is obvious that some pattern/sequence of the two or more PRS configurations has been used.)

Regarding Claim 6 (Original), combination of GUNNARSSON and R1-151422 teaches the method according to claim 2.
GUNNARSSON further discloses:  
wherein: a transmission bandwidth and positions of the second PRS are the same as or different from a transmission bandwidth and positions of the first PRS; or the second PRS occupies an entire carrier bandwidth (According to some embodiments herein the wireless devices 10 may, either on demand or initiated from the wireless device side, send information, also referred to as the same as or different from covers any and all possibilities of transmission bandwidth and positions, i.e., there are no transmission bandwidth and positions that are not either the same as or different from each other.)

Regarding Claim 7 (Original), combination of GUNNARSSON and R1-151422 teaches the method according to claim 2.
GUNNARSSON further discloses wherein: 
Resource Element, REs, of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every three REs; or 
REs of the second PRS are distributed in a transmission bandwidth of the second PRS and there is one RE of the second PRS in every six REs; or 
REs of the second PRS occupy all REs in a transmission bandwidth of a PRS-L.

(A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [0063] PRS muting REs in the configuration, GUNNARSSON is interpreted as applying across all REs and 2) while e.g., Claim 4 requires the presence of both first PRS and second PRS, no such requirement is present in Claim 7.)

Claims 3 and 5 rejected under 35 U.S.C. 103 as being unpatentable over GUNNARSSON in view of R1-151422 and U.S. Patent Publication 2011/0205914 to KRISHNAMURTHY.

Regarding Claim 3 (Original), the combination of GUNNARSSON and R1-151422 teaches the method according to claim 2.
While GUNNARSSON discloses a standardized communication system that would obviously require a detailed communication frame/subframe structure (network 1 may use … Long Term Evolution (LTE), LTE-Advanced, 5G … embodiments are also applicable in further development of the existing wireless communications networks such as e.g. WCDMA and LTE, but also future wireless communications networks such as 5G e.g. New radio (NR). [¶ 0039]), the combination of GUNNARSSON and R1-151422 does not explicitly teach, or is not relied on to teach the details of the frame/subframe structure. 
However, in the same field of endeavor, KRISHNAMURTHY teaches: 
wherein the second PRS is transmitted together with signals for data communication service (In 3GPP LTE Rel-9, transmission of a Positioning  data signals include (or exclude), e.g., control data and/or user data))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of GUNNARSSON and R1-151422 with that of KRISHNAMURTHY for advantage of a transmission of a Positioning Reference Signal (PRS) enable[ing] User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites. (KRISHNAMURTHY: P 0002)

Regarding Claim 5 (Original), combination of GUNNARSSON and R1-151422 teaches the method according to claim 2.
While GUNNARSSON does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KRISHNAMURTHY teaches the details of the frame/subframe structure: 
wherein a time-domain configuration of the second PRS is OFDM symbols except OFDM symbols for transmitting the first PRS (In 3GPP LTE Rel-9, 

Motivation to combine the teaching of GUNNARSSON and R1-151422 with that of KRISHNAMURTHY given in Claim 3 above.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over XIAO in view of 3GPP TSG-RAN WG1 Meeting #80bis R1-151422 (hereinafter “R1-151422”).

Regarding Claim 10 (Original), XIAO discloses the method according to claim 9.
While XIAO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor R1-151422 teaches: 
wherein the ioPRS comprises: a first Positioning Reference Signal, PRS, and a second PRS, wherein Energy Per Resource Element, EPRE, of the first PRS is greater than EPRE of the second PRS (The muting pattern and PRS power assignment to cells is usually static and optimized for good average performance over the network. E.g., using the randomization of PRS muting pattern as discussed in section 3.1 above, it would simplify network planning by still giving a first PRS and a second PRS are interpreted as interpreted as the existence of two detectable PRSs differing in EPRE)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XIAO with that of R1-151422 for advantage of performance improvements and benefits … for indoor positioning enhancement. (R1-151422 SECION 3.2 Dynamic PRS Muting Pattern and PRS Power Level Adaptation: 4th ¶)

Claims 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over XIAO in view of KRISHNAMURTHY.

Regarding Claim 11 (Original), XIAO discloses the method according to claim 9.
While XIAO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, KRISHNAMURTHY teaches: 
wherein the second PRS is transmitted together with signals for data communication service (In 3GPP LTE Rel-9, transmission of a Positioning Reference Signal (PRS) in the so-called PRS subframe is enables User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites.  The PRS is transmitted on non-control OFDM symbols of either a normal subframe or a Multimedia Broadcast over Single Frequency Network (MBSFN) subframe with 1/6 re-use in the frequency domain. [¶ 0002]. The Examiner notes there is no claim or requirement as to what data signals include (or exclude), e.g., control data and/or user data))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XIAO with that of KRISHNAMURTHY for advantage of a transmission of a Positioning Reference Signal (PRS) enable[ing] User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites. (KRISHNAMURTHY: P 0002)

Regarding Claim 13 (Original), XIAO discloses the method according to claim 9.

wherein a time-domain configuration of the second PRS is OFDM symbols except OFDM symbols for transmitting the first PRS (In 3GPP LTE Rel-9, transmission of a Positioning Reference Signal (PRS) in the so-called PRS subframe is enables User Equipment (UE) to detect neighbor cell sites and obtain Time-Difference Of Arrival (TDOA) measurements from the neighbor sites.  The PRS is transmitted on non-control OFDM symbols of either a normal subframe or a Multimedia Broadcast over Single Frequency Network (MBSFN) subframe with 1/6 re-use in the frequency domain. [¶ 0002])

Motivation to combine the teaching of XIAO with that of KRISHNAMURTHY given in Claim 11 above.

Claims 12, 14, and 15 rejected under 35 U.S.C. 103 as being unpatentable over XIAO in view of GUNNARSSON.

Regarding Claim 12 (Original), XIAO discloses the method according to claim 9.
While XIAO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, GUNNARSSON teaches:
wherein the first PRS and the second PRS are alternately transmitted in time (Action 560.  According to embodiments herein, the wireless device 10 provides, to the network node, the indication indicating the scope of usage of the used two alternately transmitted in time is claimed, the mere use of two or more PRS configurations is obvious that some pattern/sequence of the two or more PRS configurations has been used.)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of XIAO with that of GUNNARSSON for advantage to provide a mechanism that manages positioning of a wireless device in a wireless communications network in an efficient manner. (GUNNARSSON: P 0018)

Regarding Claim 14 (Original), XIAO discloses the method according to claim 9.
While XIAO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, GUNNARSSON teaches:
wherein: a transmission bandwidth and positions of the second PRS are the same as or different from a transmission bandwidth and positions of the first PRS; or the second PRS occupies an entire carrier bandwidth (According to some embodiments herein the wireless devices 10 may, either on demand or initiated from the wireless device side, send information, also referred to as capability information, about a support for multiple PRS configurations associated to the same service area or radio network node.  Thus, the wireless device 10 may signal to a network node information indicating whether the wireless device supports multiple PRS configurations or not.  The different PRS configurations may be characterized by different bandwidths, different number of subframes, different number of additional PRS occasions, and/or frequency hopping or not etc. [¶ 0043]. The Examiner notes that, as interpreted, the same as or different from covers any and all possibilities of transmission bandwidth and positions, i.e., there are no transmission bandwidth and positions that are not either the same as or different from each other.)

Motivation to combine the teaching of XIAO with that of GUNNARSSON given in Claim 12 above

Regarding Claim 15 (Original), XIAO discloses the method according to claim 9.
While XIAO does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor, GUNNARSSON teaches:
wherein: 
Resource Element, REs, of the second PRS are distributed in a transmission bandwidth of the second PRS, and there is one RE of the second PRS in every three REs; or 
REs of the second PRS are distributed in a transmission bandwidth of the second PRS and there is one RE of the second PRS in every six REs; or 
REs of the second PRS occupy all REs in a transmission bandwidth of a PRS-L.

(A PRS configuration may comprise: … PRS bandwidth … Number of consecutive DL frames (N_PRS) … PRS configuration index (I_PRS) … PRS periodicity (T_PRS) … PRS subframe offset (Delta_PRS) [0063] PRS muting sequence length … PRS muting sequence. [¶¶ 0057 – 0064]. The Examiner notes that: 1) as GUNNARSSON  does not distinguish or differentiate specific REs in the configuration, GUNNARSSON is interpreted as applying across all REs and 2) while e.g., Claim 4 requires the presence of both first PRS and second PRS, no such requirement is present in Claim 7.)

Motivation to combine the teaching of XIAO with that of GUNNARSSON given in Claim 12 above.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/